Citation Nr: 1432950	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to September 1981 and from December 1982 to December 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the claim for service connection for a right shoulder condition. 

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is of record. 

In March 2012, the Board reopened the claim for service connection for a right shoulder condition and remanded the claim for additional development.  The case is once again before the Board.

In December 2012 and January 2013, additional evidence was submitted, for which the Veteran's representative waived RO consideration in a May 2014 written statement.  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

A right shoulder condition was not diagnosed in service, and the most probative evidence fails to link the current right shoulder condition to service. 


CONCLUSION OF LAW

The requirements for establishing service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a February 2009 letter.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the record includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, the hearing transcript, VA examination reports, and lay statements. 

The Board also notes that actions requested in the prior remand have been undertaken.  Specifically, VA medical records were obtained and a VA examination was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was afforded a hearing before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not suggested the existence of any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Board reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, service connection for a right shoulder condition was previously denied by a December 2004 rating decision because it was not shown that such condition was incurred in or caused by service.  The Veteran maintains that he has a right shoulder condition that is related to his active duty service.

The Board notes that the Veteran has current diagnoses of bilateral rotator cuff tendonitis and bilateral biceps tendonitis; thus, the issue before the Board becomes whether the Veteran's current right shoulder disabilities are a result of his military service.

The Veteran has submitted multiple statements, to include buddy statements, alleging that his current right shoulder condition is related to an in-service fall through a hole in a bridge in Bosnia.  The Veteran's service treatment records do not indicate treatment for the fall or any right shoulder condition.  VA post-service treatment records show that the Veteran complained of right shoulder pain with an onset in early February 2004.

VA post-service treatment records also show that Veteran had right shoulder surgery in March 2005.  The pre- and post-operative diagnosis was right suprascapular neuropathy.  VA treatment records show improvement in the right shoulder pain post-surgery.  The Board notes that a March 2005 VA treating physician stated that the trauma from the Veteran's fall in Bosnia could have injured his shoulder and predisposed him to his current condition.

September 2008 VA treatment records show that the Veteran complained of 
chronic right shoulder pain, for which he had two steroid injections and was taking morphine and Tylenol with codeine.  The diagnosis at that time was right shoulder pain/tendonitis.

At the November 2011 Travel Board hearing, when asked if he had shoulder pain between 1999 and 2004, the Veteran testified that he could not say yes or no.  He stated that he still had the mentality that he had in active duty, i.e., pain is okay.

Pursuant to the March 2012 Board remand, updated VA treatment records were obtained, and the Veteran was afforded an April 2012 VA examination.  A May 2012 VA addendum opinion was also provided because the RO noted the April 2012 examiner did not explicitly state that the claims file was reviewed.  However, the Board notes that the April 2012 examiner indicated that the Veteran's service treatment records, private medical records and VA treatment records were reviewed, suggesting that the claims file was, in fact, reviewed.  

The April 2012 VA examiner provided the diagnoses of rotator cuff tendonitis and biceps tendonitis.  He opined that the Veteran's right shoulder disorder is less likely as not caused by or a result of falling through a bridge.  The examiner provided a rationale for that opinion stating, "Patient has symptoms of rotator cuff tendonitis.  This is an overuse syndrome.  He may have injured shoulder during fall but there 
is no evidence of a fracture or dislocation."  Moreover, the VA examiner who provided the May 2012 addendum opinion, reviewed the Veteran's claims file and agreed with the April 2012 examiner, opining that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The medical evidence of record demonstrates current diagnoses of a right shoulder condition, i.e., rotator cuff tendonitis and biceps tendonitis.  However, the most probative evidence fails to link the current right shoulder condition to any event or incident of service.  In this regard, two VA examiners provided medical opinions indicating that the Veteran's right shoulder condition less likely than not related to the in-service fall through the bridge.  The April 2012 examiner reviewed the facts of the case, including service treatment records and post service treatment records, performed a physical examination, and supported his conclusion with a clear rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).
Additionally, the May 2012 examiner concurred with the previous examiner's conclusion.

The Board acknowledges the March 2005 VA treating physician's note that the fall in Bosnia could have resulted in an injury predisposing the Veteran to his current right shoulder condition.  However, that physician did not indicate that he reviewed the Veteran's records, the opinion is speculative, and he did not provide a rationale for his statement.  Id.; see also Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").

The Board also acknowledges the Veteran's contention that his current right shoulder condition is related to his active duty service, and he and his fellow soldiers, who provided lay statements, have credibly stated as to how they believe such condition is related to falling through a bridge in Bosnia.  The Veteran is competent to say if he experiences pain.  However, the Board notes that the Veteran himself could not definitively say that he experienced right shoulder pain from the time of separation from service to 2004, when such pain was first reported in the medical records.

Furthermore, neither the Veteran nor the soldiers who provided lay statements have been shown to possess any medical expertise; thus, their opinions as to the etiology of the Veteran's right shoulder condition are not competent medical evidence.  The etiology of shoulder tendonitis is a complex medical question, and determining its etiology requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Therefore, the 2012 negative opinions provided by VA examiners, both physicians, are entitled to significantly greater weight than the Veteran and his fellow soldiers' lay opinions, as well as the 2005 treating physician's speculative opinion.

In summary, the preponderance of the probative evidence is against a finding that the current right shoulder condition is related to service.  Accordingly, the claim for service connection for a right shoulder condition is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a right shoulder condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


